Citation Nr: 0906156	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Reverend Rafael Santiago


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
February 1970.  Subsequently, the veteran also served in the 
Navy Reserves and the Pennsylvania Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

In July 2008, the veteran and his spouse presented testimony 
at a hearing before the undersigned Veterans Law Judge at the 
RO (Travel Board hearing).    

The Board sees that the RO initially denied the veteran's 
August 2005 claim to reopen service connection for PTSD in 
the January 2006 rating decision on appeal.  After this 
rating decision, the RO continued to receive additional 
medical evidence pertinent to this claim.  The RO continued 
to deny the veteran's PTSD claim in subsequent rating 
decisions dated in August and October 2006, based on a 
finding that the additional evidence submitted in the interim 
was not new and material.  The veteran thereafter filed a 
timely notice of disagreement (NOD) in November 2006.  
Although the RO considered that the NOD related to this 
latter October 2006 rating decision, under 38 C.F.R. 
§ 3.156(b), new and material evidence received prior to the 
expiration of the appeal period will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  See also Jennings v. 
Mansfield, 509 F.3d 1362, 1367-68 (Fed. Cir. 2007) (noting 
that a claim becomes final and subject to a motion to reopen 
only after the period for appeal has run, and that any 
interim submissions before finality must be considered by the 
VA as part of the prior claim).  As such, finality did not 
attach to the initial January 2006 rating decision, and the 
NOD therefore relates more properly to this rating decision.  

The Board notes that at the hearing in July 2008 the veteran 
revoked his appointment of the Disabled American Veterans 
(DAV) as his accredited representative for the issue on 
appeal.  See 38 C.F.R. §§ 20.603, 20.607 (2008).

Finally, in July 2008, after certification of the appeal, the 
veteran submitted pertinent private medical evidence directly 
to the Board.  However, because this evidence was submitted 
with a waiver of RO consideration, the Board accepts it for 
inclusion in the record and consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).  
Moreover, because the Board is reopening his new and material 
evidence claim and granting service connection for PTSD, the 
veteran would not prejudiced by the Board's initial 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2008).


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in earlier 
March 1994 and June 2003 rating decisions.  Although notified 
of the denials, the veteran did not initiate an appeal of 
either decision.  

2.  Evidence received since the June 2003 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the PTSD claim.

3.  The veteran is currently diagnosed as having PTSD as a 
result experiencing several traumatic events during his 
service in Vietnam from February 1969 to February 1970.

4.  There is credible evidence in records associated with his 
service personnel records (SPRs) corroborating the occurrence 
of one of the veteran's reported in-service stressors; in 
particular -enemy mortar attacks on Da Nang base.  

CONCLUSIONS OF LAW

1.  The rating decisions of March 1994 and June 2003 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the PTSD claim in June 2003.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  Resolving all reasonable doubt in the veteran's favor, 
service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In any event, with regard to both the new and 
material evidence and service connection claims on appeal, 
since the Board is reopening and granting these claims, there 
is no need to discuss whether there has been compliance with 
the notice and duty to assist provisions of the VCAA, because 
even if, for the sake of argument, there has not been, this 
is inconsequential and, therefore, at most harmless error.  
See 38 C.F.R. § 20.1102.  The Board would add that with 
respect to the new and material evidence claim, the August 
2005 and April 2006 notice letters, taken as a whole, are 
compliant with the U. S. Court of Appeals for Veterans Claims 
(Court's) decision in Kent v. Nicholson, 20 Vet. App. 1, 10-
11 (2006).     



New and Material Evidence to Reopen the Claim

The veteran maintains that he has PTSD related to several in-
service stressors that allegedly occurred during his service 
with the United States Navy in Vietnam.  

The RO denied service connection for PTSD in March 1994 and 
June 2003 rating decisions.  The RO notified the veteran of 
both of these decisions and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, these decisions are final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2008).  The Court has held that in determining whether new 
and material evidence has been submitted, it is necessary to 
consider all evidence added to the record since the last time 
the claim was denied on any basis, including a prior denial 
based on the absence of new and material evidence.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

The veteran filed his most recent petition to reopen his PTSD 
claim in August 2005.  Therefore, the amended regulation for 
new and material evidence applies.  See 66 Fed. Reg. at 
45,620, indicating to apply the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

The Board notes that although the RO has adjudicated the 
issue of service connection for PTSD on the merits during the 
course of this appeal, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for PTSD before proceeding 
to the merits on appeal.  If the Board finds that no new and 
material evidence has been received, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant. 

In the previous final March 1994 and June 2003 rating 
decisions, the RO denied the veteran's claims because, 
although the evidence of record revealed a then current 
diagnosis of PTSD, as well as medical evidence of a link 
between his then current PTSD symptoms and his alleged in-
service stressors, there was no credible supporting evidence 
that the claimed in-service stressors alleged by the veteran 
had actually occurred.  

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final June 2003 rating decision.  The Board finds 
that private counseling records from Reverend Rafael Santiago 
dated in 2006 and the veteran's hearing testimony in July 
2008 provide clearer information regarding the timeframe and 
circumstances of the veteran's alleged in-service stressors.  
If this new information is verified and considered with 
evidence previously of record, it thus relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
The Board is applying the law with a broad and liberal 
interpretation in reopening this claim.  This evidence is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  As 
new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108. 



Governing Law and Regulations for Service Connection with 
Analysis

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not 
required; rather, he only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The veteran's own statements 
will not be sufficient.  Id.

The veteran contends he has PTSD attributable to several 
noncombat-related stressors from his Vietnam service.  SPRs 
confirm that he served in Vietnam in the Naval Security 
Intelligence Unit from February 1969 to February 1970.  He 
has alleged three specific in-service stressors.  First, he 
alleges that during his Vietnam service at Da Nang base his 
unit was subject to enemy mortar fire and occasional sniper 
fire.  Second, he alleges he experienced extreme anxiety 
related to guarding petroleum and chemical supplies at fuel 
depots.  Third, he indicates that in the summer of 1969 near 
Da Nang he witnessed his bus run over and kill a South 
Vietnamese ally soldier, precipitating a tense situation with 
South Vietnamese forces.  See veteran's statements dated in 
May and June 1993; hearing testimony at pages 6-8 dated in 
July 2008; VA examinations dated in July 1993 and May 2003; 
and private counseling records from Reverend Rafael Santiago 
dated in 2006.  

Although SPRs indicate that the veteran did serve in a 
theatre of combat while in Vietnam, SPRs and his DD Form 214 
do not reflect receipt of medals, badges, or decorations that 
specifically denote combat with the enemy.  In fact, the 
veteran indicated to the May 2003 VA examiner that he had 
"no direct contact with the enemy."  The veteran has never 
described the occurrence of a combat-related stressor.  

With respect to a current PTSD diagnosis, VA inpatient and 
outpatient treatment records, VA examiners, and private 
physicians all indicate that the veteran currently has PTSD.  
38 C.F.R. § 3.304(f).  But as noted above, the Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood, 1 Vet. App. at 192.  
Further, no physician can provide supporting evidence that a 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau, 9 Vet. App. at 395-96.  
Thus, again, the remaining question for the noncombat 
stressors is whether there is credible supporting evidence 
that any of these alleged in-service stressors actually 
occurred.  38 C.F.R. § 3.304(f)(3); Cohen, 10 Vet. App. at 
147; Moreau, 9 Vet. App. at 395.  Fortunately for the 
veteran, there is sufficient credible evidence to verify the 
occurrence of one of these stressors.  Id.   

Specifically, documents that have been associated with his 
SPR folder indicate that there were around 15 enemy attacks, 
presumably including mortar attacks, on the Da Nang base 
during the time the veteran's naval unit was assigned there.  
The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  See 
Pentecost , 16 Vet. App. at 128 (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  There is no specific 
information suggesting the veteran was not present during the 
enemy mortar attacks on his base at Da Nang.  A stressor need 
not be corroborated in every detail.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  It is also significant that 
both VA and private medical personnel have repeatedly found 
the veteran's PTSD symptomatology and description of the 
stressors to be credible.  

As to the remaining two stressors, both stressors are either 
unverifiable or cannot be verified based on the information 
provided by the veteran.  See 38 C.F.R. § 3.159(c)(2)(i) (in 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  In particular, it is 
unclear whether guarding a fuel depot would constitute a 
traumatic stressor sufficient for a PTSD diagnosis.  As to 
the death of the South Vietnamese soldier, the veteran has 
not submitted a buddy statement from a fellow soldier 
confirming this particular stressor.    

In any event, there is medical evidence of a link between 
current PTSD symptomatology and several of these claimed in-
service stressors, but most importantly the mortar attacks 
about which there is sufficient independent verification.  
38 C.F.R. § 3.304(f).  Specifically, treating physicians 
throughout his VA treatment records, the May 2003 VA 
examination report, a July 2006 VA psychiatrist letter, and a 
private psychiatrist, Dr. J.I., MD, (by letter dated in 
January 2008), all indicate that the veteran has PTSD in the 
context of mortar attacks and his other stressors as well.  
And as indicated, elements of the particular "mortar 
attacks" stressor have been sufficiently verified as 
credible.  

So giving him the benefit of the doubt, the stressor 
concerning frequent mortar and shelling attacks is 
sufficiently corroborated; thus, service connection for PTSD 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
This decision does not in any way suggest that all of his 
present psycho neurological impairment, including his 
dysthymic disorder, alcohol abuse in remission, and possible 
seizure disorder (see VA treatment records dated in April and 
May 2006), are the result of his naval service in Vietnam.  
But that notwithstanding, the precise nature and extent of 
his now service-connected PTSD is not before the Board at 
this time.  Only when the RO rates the PTSD will this become 
a pertinent consideration.  See again Mittleider, 11 
Vet. App. at 182.




ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  

Service connection for PTSD is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


